DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-10 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 5-10 and 13-17 are directed to (in summary) determining a state N of a state register in a frame buffer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements such as data processing module in the independent claim 1 which is recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.



The claim 1 recites 
“determining a state N of a state register after initializing the data processing system which comprises a data source, a data receiver, a plurality of data frame buffer regions, a data processing module and the state register, wherein N < w — 1, wherein N is an integer, and w represents a total number of the plurality of data frame buffer regions;
in response to N = w — 1, writing a data frame acquired by the data receiver into a 0" data frame buffer region, and updating a buffer address of the 0" data frame buffer region into the state register; and
acquiring, by the data processing module, a state of the 0" data frame buffer region in the state register, extracting data in the 0" data frame buffer region and performing subsequent processing on the data.”
	The steps describe the concept of “determining a state N of a state register and computing/ updating a buffer address of the data frame buffer region into the state register)”, which corresponds to concepts identified as abstract ideas by the courts, such as “Calculating the difference between local and average data values” (Abele). All of these concepts relate to “Mathematical Relationships/Formulas”, or “concepts relating to performing mathematical calculations” specifically. The concept described in claim 5 is not meaningfully different than those Mathematical Relationships/Formulas concepts found by the courts to be abstract ideas. As such, the description in claim 5 of “determining an absolute distance” benefits is an abstract idea.
	Furthermore, the concepts dependent claims 6-10 and 13-17 are also related to “Mathematical Relationships/Formulas”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 5-10 and 13-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422